*15Dr Hazel G.Price vs Constantine Pelias
No.8734
Charles F.Claiborne,Judge.
This is a damage suit resulting from the collision of ■ automobiles.
The facts are that the plaintiff was: driving her oar down Lapeyrouse Street towards the woods.The defendant was driving his car down Dorgenois Street.
Each reached the corner of Lapeyrouse and Dorgenois Streets about the same time;Their oars collided and the plaintiff'! oar v;as damaged.Hence this suit.Judged independently of the general duty of each one to the other to stop and yield the right of way to the other in order to avoid the collision it might be considered a case of mutual negligence denying to each a remedy.But in order to avoid accidents of that kind,which destroy property and endanger life and limbs,a City ordinance is in ezistense which wisely regulates the aetiéen actions of chauffeurs.
We have repeatedly decided that we shall be governed by that ordinance.The plaintiff has testified that ghe_knew the law of the road to be- that when^each other'em intersecting streets, neither of whioh íb a right of way street,the car from the right has the right of way.But her youthful^has not offered in evidence the traffic ordinance which is material, and we cannot consider it unless it is in evidence.He says it was an oversight on his part and we believe him. approaching #
Under the circumstanoes we will remand the ease to .afford him an opportunity to offer the traffic ordinance in evidence. C.P.906-1 H.D. P.94 No.1-1 La Dig.S720 vs Appeal - 21 A 324 22 A 246-42 A 816-52 A 1719-104 La 114-123 La 888(894) -130 La 765-138 La 829 (834)-185 ( 196) 4 Ot.App.348-5 Ot.App.62 -6 Ct. App.333-9 Ct.Ap.110-317-321-10 Ot.App.33-12 Ot.App.202
*16It is therefore ordered, that the Judgment appealed from be reversed and set, aside,and that this case be remanded for the purpose of allowing the plaintiff to introduce in evidence the traffic ordinance of the City of New Orleans in force at the date of this accident,and for a new trial upon the testimony and evidence ae-the already on file,and such further evidence as the parties may deem proper and the law allows.Plaintiff to pay the costs of this appeal and the question of liability for the costs Y of the City Court to await the final judgment herein.
Judgment reversed and cause remanded for furllier evidence and new trial.
February 5th 1923